


110 HR 3810 IH: To direct the Secretary of the Interior to conduct a

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3810
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Kuhl of New York
			 (for himself and Ms. Slaughter)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study to evaluate the significance of the 1816 Farmington
		  Quaker Meetinghouse located in Farmington, New York, and the suitability and
		  feasibility of its inclusion in the National Park System as part of Women’s
		  Rights National Historical Park, and for other purposes.
	
	
		1.1816 Farmington Quaker
			 Meetinghouse study
			(a)FindingsCongress
			 finds as follows:
				(1)The 1816 Farmington Quaker Meetinghouse is
			 listed on the National Register of Historic Places as part of the Farmington
			 Quaker Crossroads District.
				(2)The 1816 Farmington Quaker Meetinghouse is
			 significant for its importance to the early Women's Rights Movement and Native
			 American rights.
				(3)The 1816
			 Farmington Quaker Meetinghouse is significant to the Underground
			 Railroad.
				(4)The 1816 Farmington Quaker Meetinghouse
			 presents a focal point for education of these nationally significant events and
			 should be preserved and administered in light of that opportunity.
				(b)DefinitionsFor
			 the purposes of this Act:
				(1)1816 Farmington
			 Quaker MeetinghouseThe term
			 1816 Farmington Quaker Meetinghouse means the 1816 Farmington
			 Quaker Meetinghouse listed on the National Register of Historic Places, and
			 located in Farmington, New York.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)StudyNot later than 2 years after the date that
			 funds are made available for this section, the Secretary shall conduct a
			 special resource study to evaluate the significance of the 1816 Farmington
			 Quaker Meetinghouse in Farmington, New York, as well as the suitability and
			 feasibility of its inclusion in the National Park System as part of the Women's
			 Rights National Historical Park.
			(d)Content of
			 StudyThe study shall include
			 an analysis of the following:
				(1)The significance of the 1816 Farmington
			 Quaker Meetinghouse in relation to the Underground Railroad and the history of
			 the United States.
				(2)Opportunities for public enjoyment of the
			 1816 Farmington Quaker Meetinghouse as part of Women's Rights National
			 Historical Park.
				(3)Any operational, management, and private
			 property issues that need to be considered if the 1816 Farmington Quaker
			 Meetinghouse were added to Women's Rights National Historical Park.
				(4)A determination of the feasibility of
			 administering the 1816 Farmington Quaker Meetinghouse, considering its size,
			 configuration, ownership, costs, and other factors, as part of Women's Rights
			 National Historical Park.
				(5)An evaluation of the adequacy of other
			 alternatives for management and resource protection of the 1816 Farmington
			 Quaker Meetinghouse.
				(e)Submission of
			 ReportUpon completion of the study, the Secretary shall submit a
			 report on the findings of the study to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives.
			
